—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered July 30, 1999, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s acquittal of the kidnapping charges did not undermine the sufficiency or weight of the evidence supporting his conviction of conspiracy in the second degree (see, People v Rayam, 94 NY2d 557), and defendant’s argument to the contrary calls for impermissible speculation as to the jury’s thought processes (see, People v Tucker, 55 NY2d 1, 7).
As a matter of law, defendant could not have been prejudiced by the court’s refusal to submit unlawful imprisonment in the second degree to the jury as a lesser included offense of kidnapping in the second degree, since he was acquitted of the greater charge (People v Brown, 53 NY2d 979). In any event, submission of the lesser offense was not warranted, since it was not supported by any reasonable view of the evidence.
The record does not establish that defendant’s sentence was based upon the charges of which defendant was acquitted, and we perceive no basis for a reduction of sentence. Concur— Buckley, J.P., Sullivan, Lerner and Friedman, JJ.